Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 June 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1-18:
Claim 10 recites a mathematical algorithm to calculate values and output the calculated values. 
In claim 10, the limitations ‘computing plane equations based on a predetermined standard model adapted to geometrically conform to the aircraft runway, yielding a second elevation value for the query location; selectively using the first and second elevation values to generate an adjusted elevation value that is supplied to a terrain avoidance and warning system’, as drafted, is a process that, under its broadest reasonable interpretation, covers an unpatentable abstract idea because it essentially describes a mathematical concept through a series of mathematical relationships and mathematical equations. That is, other than reciting “an apparatus for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway, comprising: a data source supplying a processor with local terrain data yielding a first elevation value for a query location” and a series of data gathering steps that collect a necessary input to evaluate the set of equations, nothing in the claim element precludes the step from practically being distinguishable from an abstract idea. Hence, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers an abstract idea but for the recitation of generic computer components. For example, but for the “processor programmed to” language, and “an apparatus for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway, comprising: a data source supplying a processor with local terrain data yielding a first elevation value for a query location” language in the context of this claim encompasses a mathematical concept expressing mathematical relationships and mathematical equations which is an abstract idea. The claim limitations do not recite elements that integrates it into a practical application and the claim when viewed as a whole does not integrate into a practical application and the eligibility of the claim when viewed as a whole is not self-evident. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and mathematical equations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (judicial exception).
Step 2A, prong 2: This abstract idea (judicial exception) is not integrated into a practical application. The claim limitations do not recite ‘additional’ elements that integrates the recited abstract idea (judicial exception) into a practical application and the claim when viewed as a whole does not integrate into a practical application and the eligibility of the claim when viewed as a whole is not self-evident. In particular, the generically recited computer elements such as the processor and the memory which stores instructions along with ‘an apparatus for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway, comprising: a data source supplying a processor with local terrain data yielding a first elevation value for a query location’ to the preamble as recited in claim 1 do not add a meaningful “a data source supplying a processor with local terrain data yielding a first elevation value for a query location” indicates pre-solution activity and mere data gathering. Based on the relevant considerations above, the Examiner finds that the additional elements do not integrate the abstract idea into a practical application. Hence, it is being interpreted as an abstract idea lacking a practical application. Hence, it is being interpreted as a claim reciting an abstract idea (judicial exception) and lacking the additional elements that integrate the abstract idea (judicial exception) into a practical application.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations such as the processor and the memory which stores instructions along with ‘an apparatus for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway’ to the preamble as recited in claim 1 are mere instructions to apply an abstract idea (judicial exception) on a computer and the claims fail to indicate or provide insight as to how the recited additional elements amounts to significantly more than the abstract idea (judicial exception) and the additional elements fail to provide insight as to how they improve the existing methodology or computational speed which results in an improvement to the existing technology; wherein the results are indicative without ambiguity or doubt an improvement to the existing technology. Also, the claim limitations “a data source supplying a processor with local terrain data yielding a first elevation value for a query location” is analogous to mere data gathering or ‘insignificant extra-solution activity’. Mere instructions to apply a judicial exception on a computer (generic computer component) using additional elements such as the ‘an apparatus for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway’ to the preamble as recited in claim 1 cannot provide an inventive concept. Based on the the claim is not patent eligible. Claim 1 describes a method which is performed by the apparatus of claim 10. Hence, the same rationale as described above applies to claim 1.
Regarding claims 2-9 and 11-18:
Claims 2-9 and 11-18 only recite limitations further defining the mathematical concept. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-9 and 11-18 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "obtaining local terrain data yielding a first elevation value for a query location” and it is unclear whether the terrain data is local to the runway or aircraft or some query location. Hence, the Examiner finds that one of ordinary skill in the art would be unable to draw the boundaries of the claim because neither the claim language nor the specification provides any clarity for the term ‘local terrain data’. Hence, the Examiner finds the any terrain data as per broadest reasonable interpretation—wherein, the terrain data is local to either the aircraft, runway or any terrain location. Similar rationale applies to independent claim 10. The dependent claims 2-9 and 11-18 inherit the rejection.
Further, claim 1 recites the limitation “computing plane equations based on a predetermined standard model adapted to geometrically conform to the aircraft runway, yielding a second elevation value for the query location” and it is unclear to the Examiner as to what is the standard model and its metes and bounds and which geometrical elements of the aircraft runway are being utilized to for adapting or transforming the said ‘standard model’. Hence, the claim language is unclear and indefinite. For the purpose of further examination, the Examiner shall broadly interpret the claim language to utilize any geometric element of the aircraft runway or geometric model or combination thereof and any mathematical model with plane equations shall be utilized in adapting the mathematical model with plane equations to the geometrically conform to the geometric element or geometric model or combination thereof of the aircraft runway. Similar rationale applies to independent claim 10. Claims 2-9 and 11-18 inherit the rejection. 
Further, claims 3, 5-9 and 14-18 recites the terms “base end ramp plane”, “proximal end ramp plane” and “reciprocal end ramp plane” and the Examiner finds that one of ordinary skill in the art would not be able to determine the metes and bounds of these terms to be unclear because it is undefined in the claim or the specification. Hence, the claim is unclear and indefinite. For the purpose of further examination, the Examiner shall interpret the terms “base end ramp plane”, “proximal end ramp plane” and “reciprocal end ramp plane” as any variables with any orientation and any measure that is relative to an observer’s arbitrary choice of a frame of reference—which is in accordance with broadest reasonable interpretation. Hence, the claims are unclear and indefinite.

The dependent claims 2-7 and 9-18 inherit these deficiencies and they do not cure the deficiencies. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 17-18 describe an apparatus of claim 1 and claim 1 describes a method. Hence, the apparatus of claim 1 is unclear. Appropriate correction is required. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US Patent Publication No. 2001/0056316 A1; hereinafter Johnson) in view of Nichols et al (US Patent Publication No. US 20100211237 A1; hereinafter Nichols).
Regarding claim 1, Johnson teaches:
A method of adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway, comprising: obtaining local terrain data yielding a first elevation value for a query location (Johnson: Paragraph 0175 provides for adjustment of vertical resolution and vertical accuracy near an aircraft runway; Paragraph 0075, 0076, 0078 and 0079 provides for obtaining local terrain data (elevation value)); 
computing plane equations based on a predetermined standard model adapted to geometrically conform to the aircraft runway, yielding a second elevation value for the query location (Johnson: Paragraphs 76 and 77 provide for runway length, heading, elevation etc.; Equations 1-26 provide for plane equations that are adapted to a geometric model (including latitude and longitude); Figure 22 and equations 20-24 provide for altitude (elevation value) computation; Absolute Cut-Off Altitude (ACOA), Cut-Off Altitude Relative to Aircraft (CARA) and Nearest Run-Way Cutoff Altitude (NCRA) are various computed elevation values for the queried location); 
selectively using the first and second elevation values to generate an adjusted elevation value that is supplied to a terrain awareness and warning system (Johnson: Figure 22 and paragraphs 173-184 provide for glide slope angle; the altitudes below cut-off altitudes are ignored and the ACOA is forced to be the NCRA (adjusted elevation value); Figure 1 and paragraph 0071 provides for a terrain advisory (or awareness) and warning system—i.e. TAS system).
Since Johnson does not explicity teach a Terrain Avoidance and Warning System, Nichols teaches a Terrain Avoidance and Warning System (Nichols: Paragraph 0021 provides for a  Terrain Avoidance and Warning System).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Terrain Awareness and Warning System & Method of Johnson with the Terrain Avoidance and Warning System of Nichols such that, the combined system and method of Johnson and Nichols teaches terrain avoidance and warning system. One would have been motivated to make such a combination in order to improve and enhance visual display information to the pilot (Nichols: Paragraphs 0003-0004 provide for enhancing pilot displays).
Regarding claim 10, Johnson teaches:
An apparatus for adjusting at least one of vertical resolution and vertical accuracy of terrain elevation data near an aircraft runway, comprising: a data source supplying a processor with local terrain data yielding a first elevation value for a query location (Johnson: Figure 1 provides for an apparatus; Figure 34 and paragraph 0220 provides for a processor; Paragraph 0175 provides for adjustment of vertical resolution and vertical accuracy near an aircraft runway; Paragraph 0075, 0076, 0078 and 0079 provides for obtaining local terrain data (elevation value); Figure 2, elements 24 and 26 provide for a database (data source) supplying local terrain data); 
the processor programmed to compute plane equations based on a predetermined standard model adapted to geometrically conform to the aircraft runway, yielding a second elevation value for the query location (Johnson: Paragraphs 76 and 77 provide for runway length, heading, elevation etc.; Equations 1-26 provide for plane equations that are adapted to a geometric model (including latitude and longitude); Figure 22 and equations 20-24 provide for altitude (elevation value) computation; Absolute Cut-Off Altitude (ACOA), Cut-Off Altitude Relative to Aircraft (CARA) and Nearest Run-Way Cutoff Altitude (NCRA) are various computed elevation values for the queried location); 
the processor being further programmed to selectively use the first and second elevation values to generate an adjusted elevation value that is supplied to a terrain avoidance and warning system (Johnson: Figure 22 and paragraphs 173-184 provide for glide slope angle; the altitudes below cut-off altitudes are ignored and the ACOA is forced to be the NCRA (adjusted elevation value); Figure 1 and paragraph 0071 provides for a terrain advisory (or awareness) and warning system—i.e. TAS system).
Since Johnson does not explicity teach a Terrain Avoidance and Warning System, Nichols teaches a Terrain Avoidance and Warning System (Nichols: Paragraph 0021 provides for a  Terrain Avoidance and Warning System).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Terrain Awareness and Warning System & Method of Johnson with the Terrain Avoidance and Warning System of Nichols such that, the combined system and method of Johnson and Nichols teaches terrain avoidance and warning system. One would have been motivated to make such a combination in order to improve and enhance visual display information to the pilot (Nichols: Paragraphs 0003-0004 provide for enhancing pilot displays).
Regarding claim 2, Johnson teaches:
The method of claim 1 wherein the local terrain data are obtained by wireless transmission from an earth-based system, use of terrain database onboard the aircraft or combinations thereof (Johnson: Paragraphs 71, 75 and 78 along with figures 1A-B provide for terrain database (figure 1B, element 24) and GPS data (latitude, longitude, altitude etc.)).
Regarding claim 11, Johnson teaches: 
Claim 11 describes an apparatus which executes the same steps of claim 2. Hence, the same rationale for the rejection of claim 2 applies to claim 11. 
Regarding claim 3, Johnson teaches: 
The method of claim 1 wherein the predetermined standard model defines a base end ramp plane, a proximal end ramp plane and a runway plane there between (Johnson: Paragraph 0076-0077 provides for nominal final approach slope which is equivalent to base end ramp plane, Paragraph 0076 also provides for runway length (runway plane there between) and proximal end runway plane can be deduced accordingly).
Regarding claim 12, Johnson teaches: 
Claim 12 describes an apparatus which executes the same steps of claim 3. Hence, the same rationale for the rejection of claim 3 applies to claim 12. 
Regarding claim 4, Johnson teaches:
The method of claim 1 wherein the predetermined standard model is adapted to geometrically conform to the aircraft runway (Johnson: Paragraphs 76 and 77 provide for runway length, heading, elevation etc.; Equations 1-26 provide for plane equations that are adapted to a geometric model (including latitude and longitude); Figure 22 and equations 20-24 provide for altitude (elevation value) computation; Absolute Cut-Off Altitude (ACOA), Cut-Off Altitude Relative to Aircraft (CARA) and Nearest Run-Way Cutoff Altitude (NCRA) are various computed elevation values for the queried location).
Regarding claim 13, Johnson teaches:

Regarding claim 8, Johnson teaches:
The method of claim 1 further comprising using the vertices of the base end ramp plane and a reciprocal end ramp plane to define a region around the aircraft runway and comparing the aircraft's location to the defined region to determine when the adjusted elevation value is supplied to the terrain avoidance and warning system (Johnson: Paragraph 0183 and figure 22 provide for cut-off altitude within certain distance from the runway).
Regarding claim 17: Claim 17 describes an apparatus which executes the same steps of claim 8. Hence, the same rationale for the rejection of claim 8 applies to claim 17.
Claims 5, 7, 9, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US Patent Publication No. 2001/0056316 A1; hereinafter Johnson) in view of Nichols et al (US Patent Publication No. US 20100211237 A1; hereinafter Nichols) in view of Lovering (US Patent 4368517; hereinafter Lovering).
Regarding claim 5, Johnson teaches:
The method of claim 1 wherein the predetermined standard model defines a standard base end ramp plane (Johnson: Paragraph 0076-0077 provides for nominal final approach slope which is equivalent to base end ramp plane, Paragraph 0076 also provides for runway length (runway plane there between) and proximal end runway plane can be deduced accordingly); and 
wherein the predetermined standard model is adapted to geometrically conform to the aircraft runway (Johnson: Paragraphs 76 and 77 provide for runway length, heading, elevation etc.; Equations 1-26 provide for plane equations that are adapted to a geometric model (including latitude and longitude); Figure 22 and equations 20-24 provide for altitude (elevation value) computation; Absolute Cut-Off Altitude (ACOA), Cut-Off Altitude Relative to Aircraft (CARA) and Nearest Run-Way Cutoff Altitude (NCRA) are various computed elevation values for the queried location);
(Lovering: Figures 1-8b and column 8, lines 35-67, column 10, lines 35-67, column 11, lines 10-67 and column 12, lines 20-50 provide for mathematical equations for rotation, translation and scaling; In general figures 1-14 teach this limitation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Terrain Awareness and Warning System & Method of Johnson with the runway model of Lovering such that, the combined system and method of Johnson, Nichols and Lovering teaches the limitation, [wherein the predetermined standard model is adapted to geometrically conform to the aircraft runway] base and reciprocal ends by rotation, translation and scaling of the standard base end ramp plane. One would have been motivated to make such a combination in order to improve and enhance visual display information to the pilot (Lovering: Column 1, lines 5-50 provide for enhancing pilot displays).
Regarding claim 14, Johnson, Nichols and Lovering teaches:
Claim 14 describes an apparatus which executes the same steps of claim 4. Hence, the same rationale for the rejection of claim 4 applies to claim 13.
Regarding claim 7, Lovering teaches:
The method of claim 5 wherein the second elevation value is computed from plane equations derived from the vertices of the base end ramp plane and a reciprocal end ramp plane (Lovering: Figures 1-8b and column 8, lines 35-67, column 10, lines 35-67, column 11, lines 10-67 and column 12, lines 20-50 provide for mathematical equations for rotation, translation and scaling; In general figures 1-14 teach this limitation).
Regarding claim 16: Claim 16 describes an apparatus which executes the same steps of claim 6. Hence, the same rationale for the rejection of claim 7 applies to claim 16.
Regarding claim 9, Lovering teaches:
The method of claim 1 wherein the standard model defines a base end ramp plane, a reciprocal end ramp plane and a runway plane therebetween, the base end ramp plane and the reciprocal end ramp plane each defining an isosceles trapezoid having a first base dimension that conforms to a dimension of the runway plane and having a second base dimension that is greater than the dimension of the runway plane; and wherein the second base dimensions of the base end ramp plane and the reciprocal end ramp plane define a rectangle used to define when the aircraft is near the aircraft runway (Lovering: Figure 2b (element 12 and others) provides for isosceles trapezoid; Figure 2a provides for rectangle).
Regarding claim 18: Claim 18 describes an apparatus which executes the same steps of claim 9. Hence, the same rationale for the rejection of claim 9 applies to claim 18.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US Patent Publication No. 2001/0056316 A1; hereinafter Johnson) in view of Nichols et al (US Patent Publication No. US 20100211237 A1; hereinafter Nichols) in view of Watts (US Patent 5343395; hereinafter Watts).
Since Johnson in view of Nichols does not explicitly teach the method of claim 1 wherein the predetermined standard model is adapted to geometrically conform to the aircraft runway by: (a) rotation of the standard model to orient with a first end to a base end of the aircraft runway; (b) rotation by 180 degrees and translation of the standard model to orient with a second end to the reciprocal end of the aircraft runway; (c) translation of the first end to conform with the base end of the aircraft runway; and (d) translation of the second end to conform with the reciprocal end of the aircraft runway, Watts teaches the predetermined standard model is adapted to geometrically conform to the aircraft runway by: (a) rotation of the standard model to orient with a first end to a base end of the aircraft runway; (b) rotation by 180 degrees and translation of the  (Watts: Column 9 lines 30-67 provide for respective mathematical equations).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Terrain Awareness and Warning System & Method of Johnson with the runway mathematical model of Watts such that, the combined system and method of Johnson, Nichols and Watts teaches the limitation, the predetermined standard model is adapted to geometrically conform to the aircraft runway by: (a) rotation of the standard model to orient with a first end to a base end of the aircraft runway; (b) rotation by 180 degrees and translation of the standard model to orient with a second end to the reciprocal end of the aircraft runway; (c) translation of the first end to conform with the base end of the aircraft runway; and (d) translation of the second end to conform with the reciprocal end of the aircraft runway. One would have been motivated to make such a combination in order to improve and enhance visual display information to the pilot for improved safety (Watts: Column 2, lines 50-55 provide for enhancing pilot displays).
Regarding claim 15: Claim 15 describes an apparatus which executes the same steps of claim 6. Hence, the same rationale for the rejection of claim 6 applies to claim 15.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tischi Balachandra/Examiner, Art Unit 3662
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668